internal_revenue_service number release date index number ---------------------------------------------- ---------------------------------------- ----------------------------- ---------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita plr-105863-09 date date ---------------------------------------------- -------------------- --------------------------- -------------- -------------------------- -------------------- ------------- ----------------- ------------- legend taxpayer corporation a corporation b state date date date date dollar_figuredollar_figuredollar_figure dear -- in a letter dated date you requested a private_letter_ruling on behalf of taxpayer under revproc_2008_1 you asked that pursuant to sec_1033 of the internal_revenue_code taxpayer not be required to recognize gain from a putative involuntary_conversion of certain corporate stock which escheated to state and was sold thereby under state’s abandoned property laws provided taxpayer reinvests the proceeds from the sale of such stock it received on date in qualifying replacement_property by the close of taxpayer’s taxable_year on date you further requested that for purposes of this ruling qualified_replacement_property under sec_1033 would include shares of publicly traded common or preferred_stock of u s or foreign companies and shares of u s mutual funds plr-105863-09 facts taxpayer is a family limited_partnership holding investments for the benefit of the partners the original assets of taxpayer were in the form of corporate stock in corporation a corporation a was ultimately acquired by corporation b a publicly traded company which distributed its stock to corporation a shareholders the transaction was structured by corporation b so that approximately of its stock was distributed directly to the shareholders upon surrender of their certificates and two escrow accounts were set up holding back a percentage the remaining approximately of corporation b stock for each shareholder one escrow was distributed after approximately one year taxpayer never received the distribution from the second escrow prior to the second escrow release the original trustee of taxpayer died when a new trustee was appointed the current trustee the existence of the stock in the escrow account was unknown to that new trustee apparently any attempted communication or delivery by the escrow agent to the deceased former trustee would have been returned to the escrow agent at a subsequent unknown date the escrow agent transferred the shares remaining in the escrow account owed to taxpayer to the state in accordance with the state’s unclaimed property law the state sold the shares on date for dollar_figuredollar_figuredollar_figureand retained control of the cash proceeds publishing its holding of the funds as unclaimed property on or about date the current trustee was made aware by a third party of the state’s holding of the unclaimed property and the trustee placed a claim for it with state the state subsequently transferred the proceeds to taxpayer’s brokerage account on date law and analysis overview sec_61 indicates that except as otherwise provided in the income_tax provisions of the code gross_income means all income from whatever source derived gains from dealings in property are included among the specifically listed items included in gross_income sec_61 sec_1033 allows a taxpayer to make an election to limit current recognition of gain with respect to property that as a result of destruction theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money the recognized gain is limited to the excess of plr-105863-09 the amount_realized upon such conversion over the cost of other_property hereinafter referred to as qualified_replacement_property similar_or_related_in_service_or_use to the converted property or the cost of purchasing stock in the acquisition of control of a corporation owning such other_property purchased by the taxpayer within a specified period sec_1033 b generally requires the replacement_property to be purchased during the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized state’s escheat law and its operation pursuant to the law of state if certain jurisdictional requirements are satisfied corporate common_stock escheats to state if the apparent owner of the stock as determined from the corporate records for more than years neither claims a dividend on the stock nor corresponds with the corporation or otherwise indicates an interest in the corporation as evidenced by a corporate record in addition for escheat to be required the corporation must not know the location of the owner at the end of the year period referred to in the preceding sentence the corporate issuer of the stock to be escheated the issuer must file a report with state commissioner the commissioner that identifies the stock to be escheated if known to the issuer the report must also contain the name and the last_known_address if there is one of the person or persons that appear from the corporate records to be the owners of the stock state requires the issuer to transfer the escheated stock to the commissioner when the report is filed prior to transferring the escheated stock to the commissioner the issuer must make reasonable efforts to notify the apparent owner by mail of the impending escheat state law generally requires the issuer to transfer the stock to the commissioner by issuing a duplicate certificate in the name of the commissioner if possible to the commissioner the duplicate certificate replaces the certificate issued to the apparent owner within the calendar_year next following the year of receiving the escheated stock state law requires the commissioner to provide public notice in the manner and frequency the commissioner determines to be most effective and efficient in communicating to the persons appearing to be owners of the escheated property this notice may be by print broadcast or electronic media however the required notice is simply a general notice to all potential owners of unclaimed property the notice does not have to identify the escheated property nor the apparent owner of the property the notice is only required to contain a statement that information concerning the plr-105863-09 description or amount of escheated property held by the commissioner may be obtained by persons possessing an interest in such property by contacting the commissioner only if certain conditions are satisfied does state law require the commissioner to attempt to mail a notice to the apparent owner of particular property escheated state law does not specify what the mailed notice must contain upon delivery to the commissioner state takes custody of the escheated stock and becomes responsible for its safekeeping dividends received by the commissioner or accrued on the escheated stock from the time of its receipt by the commissioner until the commissioner sells the escheated stock are credited upon receipt by the commissioner to the apparent owner's account if the escheated stock is traded on an established stock exchange state law requires the commissioner to sell the stock at the exchange price state requires the commissioner to deposit dividends on the escheated stock as well as the net_proceeds from the sale of such stock into the state’s general fund earnings on the deposited amounts however do not accrue to the credit of the apparent owners of the escheated property state is not required to pay any interest on claims pertaining to escheated property consequently state obtains the use of funds derived from escheated property without any obligation to compensate the apparent owners of the escheated property for that use state law provides for a comprehensive system of escheat escheat within the meaning of the state statutes consists of a custodial taking of property rather than the transfer of all ownership rights to the state the owner of property escheated to state may file a claim for such property or the net_proceeds from the sale of such property at any time the commissioner is required to consider the claim within days time after it is filed in doing this the commissioner may hold a hearing and receive evidence regarding the claim if the commissioner denies a claim in whole or in part or fails to make a decision on such claim within days time the claimant may assert the claim in a state court sec_1033 elements seizure whether the taking of stock by state pursuant to state’s unclaimed property law falls within one of the conversions within sec_1033 specifically destruction theft seizure requisition or condemnation or threat or imminence thereof constitutes the threshold issue to be resolved one possibility is that state’s actions amounted to a seizure sec_1033 provides no definition of the term seizure the provisions found in sec_1033 extend back to the revenue act of neither the legislative_history to that act or to subsequent plr-105863-09 acts amending sec_1033 or its predecessor provisions sets forth guidance regarding the specific meaning of the term seizure revrul_79_269 1979_2_cb_297 however discusses the term seizure for sec_1033 purposes that ruling distinguishes the seizure of property from its requisition or condemnation as follows the courts have interpreted the term requisition or condemnation to mean the taking of property by a government authority that has the power to do so against the will of the owner and for_the_use_of the taker citations omitted this interpretation limits the definition of the term to the taking of property for public use a seizure occurs when a government authority enters into physical possession of property without authority of a court order with compensation to be determined later this is different from a requisition or condemnation under which the government pays judicially determined compensation before it takes property or it takes property under court order before the amount of compensation has been determined citation omitted but a seizure is like a requisition or condemnation in that it is limited to the taking of property for public use upon the sale of stock by state its law required the commissioner to deposit the proceeds into the state’s general fund it follows that money deposited in the general fund is expended for state purposes moreover state was not required to pay taxpayer interest on the proceeds from the sale of taxpayer’s seized stock nor was taxpayer entitled to any earnings state derived from such proceeds regardless of whether a seizure occurred prior to state’s sale of the stock once state sold the stock the proceeds were held for public use and there was a completed seizure of taxpayer’s property within the meaning of sec_1033 involuntary_conversion into money sec_1033 only defers gains resulting from compulsory or involuntary_conversions the conversion into money or other_property must occur from circumstances beyond the taxpayer's control 41_tc_468 aff'd per 342_f2d_996 3d cir thus in an extreme example a taxpayer who in an attempt to obtain insurance proceeds commits arson by voluntarily paying a third party to burn down the taxpayer's building is not entitled to the benefits of sec_1033 revrul_82_74 1982_1_cb_110 plr-105863-09 in perhaps a more routine example in revrul_69_654 1969_2_cb_162 the service concluded that a property owner who voluntarily consented to the subsequent conversion of part of his property for the purpose of constructing a school as a condition to receiving approval for the development of his remaining property was not entitled to the tax benefits of sec_1033 with regard to the sale of the land on which the school would be constructed therefore if a taxpayer takes voluntary action to cause the conversion of the taxpayer's property into other_property or money such a conversion does not constitute an involuntary_conversion within the meaning of sec_1033 taxpayer represents that it did not intentionally fail to exercise ownership rights with regard to its stock for the purpose of having such stock transferred to and sold by the commissioner pursuant to state’s unclaimed property law assuming this representation to be true taxpayer should not be precluded from the tax benefits of sec_1033 because of the requirement that conversion be involuntary taxpayer’s trustee represents that to the best of his knowledge he did not receive a letter or other notification from corporation b informing of the pending transfer of stock prior to corporation b transferring taxpayer’s holdings to state the trustee also represents that he did not receive any notice from state that it had taken custody of taxpayer’s corporation b stock prior to its sale by state nor did state notify him that it was going to sell such stock prior to its sale under such circumstances an argument still might be advanced that the trustee was negligent in not taking notice of the state’s escheat provisions and in failing to take action to prevent the escheat of taxpayer’s stock we find these arguments unnecessary to address in the context of ruling on this matter because negligence on the trustee’s part even if it were proved would not preclude the application of sec_1033 to any gain from the sale of taxpayer’s stock by state consequently we find the involuntary element of the statute met replacement_period sec_1033 generally requires a taxpayer to purchase qualifying replacement_property by the close of the period ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized in 60_tc_694 aff’d per curiam 511_f2d_1162 4th cir a corporation that was engaged in the real_estate business had three tracts of its land condemned by the federal government the commissioner argued that the taxpayer did not qualify for nonrecognition of gains under sec_1033 because of its failure to reinvest proceeds within the prescribed period the court held that the taxpayer was not entitled to the nonrecognition provisions of sec_1033 plr-105863-09 because the gains were realized on the condemnation awards when the national park service the condemning authority made deposits into court for the benefit of taxpayer during the condemnation proceedings the taxpayer had free access to these funds and made actual withdrawals for its own unrestricted use during that period to similar effect in r a 57_tc_122 city condemned taxpayer’s property in and made an advance_payment with respect to the property that year a payment which taxpayer was free to expend since that advance_payment exceeded taxpayer’s basis in the property the tax_court found that the taxpayer realized gain in that year and therefore the running of the period in which the property could be replaced tax-free under the nonrecognition provisions of sec_1033 had begun to run in that earliest year similarly taxpayer realized gain at the time it had unrestricted access to the money into which that property had been converted therefore date at which time state yielded its interest in the cash money proceeds of the sold property should be considered as the beginning of the 2-year replacement_period qualified_replacement_property generally replacement_property does not qualify as similar_or_related_in_service_or_use unless its physical characteristics and end uses are similar to those of the converted property when an investor owns property that is involuntarily converted however the inquiry shifts primarily to the similarity in the relationship of the services or uses which the converted and replacement properties have to the owner-investor revrul_64_237 1964_2_cb_319 discusses several factors to consider in determining whether the replacement_property is similar to the converted property of the owner-investor including the nature of the business risks connected with the properties and the extent and type of management activities the property requires of the owner thus when an investor's property is involuntarily converted the investor is entitled to consider the manner in which the converted property was held in determining whether the proposed replacement_property will be similar_or_related_in_service_or_use the service generally does not distinguish among various types of equity securities for purposes of sec_1033 revrul_66_355 1966_2_cb_302 holds that a taxpayer can replace common_stock that was involuntarily converted with common_stock preferred_stock or mutual_fund shares and treat the replacement_property as similar_or_related_in_service_or_use within the meaning of sec_1033 foreign stock is not outside the scope of the nonrecognition provisions of sec_1033 plr-105863-09 taxpayer owned stock in corporation b for investment purposes the risks to and activities required of taxpayer with respect to stock in corporation b are comparable to the risks of investing in other publicly traded common and preferred_stock and stock in publicly traded mutual funds an investment in debt instruments however would not be similar_or_related_in_service_or_use to converted capital stock for purposes of sec_1033 conclusion and ruling taxpayer is entitled to avail itself of the nonrecognition provisions of sec_1033 by replacing the escheated seized stock in issue sold by state and involuntarily converted into money with qualified_replacement_property within the authorized 2-year replacement_period which pursuant to this ruling will have begun to run when the proceeds of the state’s sale were made available to taxpayer and on the basis of the factual representations made in the ruling_request we calculate will expire at the close of taxpayer’s taxable_year on date a copy of this letter must be attached to any income_tax return to which it may be relevant taxpayers filing their return electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling this ruling is directed solely to the taxpayer requesting it and is based upon the factual representations made in the ruling_request except as expressly provided herein no opinion is expressed or implied as to the tax consequences of any aspect of any transactions or items discussed or referenced in this letter sec_6110 of the internal_revenue_code provides that this letter may not be used or cited as precedent plr-105863-09 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter to the authorized representative of the taxpayer sincerely john m aramburu senior counsel branch office of associate chief_counsel income_tax accounting ------------------------- --------------------------------------- ---------------------------------------
